Citation Nr: 0427065	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  99-24 679	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and October 1999 rating 
decisions by the No. Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that statements from the veteran's 
representative dated in July 2004 may be construed as a claim 
for an increased schedular or extraschedular rating for the 
veteran's service-connected right eye disability.  It is 
significant to note that a pending claim as to this matter 
will affect the TDIU issue on appeal.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  This matter is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Among other things, the VCAA eliminated the concept of 
a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  The law also provided that under certain 
circumstances claims that had been denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, could be re-adjudicated as if the 
denial had not been made.  

In this case, the Board notes the March 1998 rating decision 
denied the veteran's service connection claim for PTSD as not 
well grounded and that in correspondence dated in July 2002 
the RO notified the veteran of the VCAA and informed him his 
claim would be re-adjudicated accordingly.  A review of the 
record does not indicate the issue was subsequently 
adjudicated de novo.  The Board also notes the record does 
not show the veteran has been adequately notified of the VCAA 
as it pertains to his TDIU claim.  Therefore, the Board finds 
additional development is required prior to appellate review.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the Board notes that the veteran claims he has 
PTSD as a result of incidents incurred during active service 
and involving medical evacuation flights from Vietnam.  He 
reported that his duties as an aircraft mechanic placed him 
in contact with wounded and dying servicemen and in 
correspondence submitted in March 2004 indicated these events 
occurred in January 1967.  The Board also notes that medical 
reports of record also include non-specific statements 
concerning combat exposure, intelligence agency activities, 
and chemical and biological training during active service.  
Although service department correspondence indicates a search 
of unit histories for the period from July to December 1966 
did not support the veteran's claim, there has been no 
apparent attempt to verify his claim that these activities 
occurred in January 1967.  Therefore, additional development 
is required prior to appellate review.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (October 18, 1999).

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(2003).  Section 4.125(a) of 38 C.F.R. incorporates the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) as the 
governing criteria for diagnosing PTSD.  

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), Court held 
that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

In addition, the Board notes the record indicates pertinent 
VA medical records are not of record, including report of an 
August 1998 PTSD evaluation (identified by a February 1999 
hospital discharge report) and records associated with a 
period of hospitalization from March 8, 1999, to March 30, 
1999, (identified by the veteran in an April 22, 1999, VA 
Form 9).  Generally, VA records are held to be within the 
Secretary's control and are considered to be a part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
Board further finds that correspondence of record shows the 
veteran has applied for Social Security Administration (SSA) 
disability benefits.  Any pertinent evidence associated with 
his SSA disability claim must be obtained for an adequate 
determination.  Therefore, these matters must be remanded for 
further development.

Accordingly, this case is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate his PTSD and TDIU claims, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that the 
claimant is expected to provide, and 
(4) to request or tell the claimant to 
provide any evidence in his possession 
that pertains to his claims.  

2.  The RO should obtain complete copies 
of any VA medical records associated with 
the veteran's claims.  A specific request 
should be made for any report of an 
August 1998 PTSD evaluation and for 
records associated with a period of 
hospitalization from March 8, 1999, to 
March 30, 1999.

3.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits.  

4.  The RO should request that the 
veteran provide additional information 
concerning his PTSD claim.  He should be 
informed that the service department may 
not attempt to verify his claimed 
stressor events without specific 
information within any 3 month period of 
time.  He should be informed that he must 
provide additional details as to any 
combat or intelligence agency activities 
for an attempt to verify these events.

5.  The RO should attempt to verify the 
veteran's claimed stressor events in 
Vietnam from the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  If 
unable to provide such information, they 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  

6.  The RO should review the record and 
make specific determinations, based on 
the complete record, as to whether the 
veteran engaged in combat with the enemy 
and as to which specific stressor events, 
if any, have been verified.  In reaching 
these determinations, the RO should 
address any credibility questions raised 
by the record.  The veteran should be 
notified of these determinations and 
afforded the opportunity to respond.

7.  If the RO finds the veteran engaged 
in combat with the enemy or if a specific 
stressor event is verified, the veteran 
should be scheduled for a VA psychiatric 
examination for an opinion as to whether 
it is as likely as not that he has a 
psychiatric disorder (under DSM-IV 
criteria) related to any verified events 
in service.  The examiner should be 
informed of the RO's determinations as to 
whether the veteran engaged in combat 
with the enemy and of any verified events 
in this case.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record.

8.  Thereafter, the RO must adjudicate, 
de novo, the issue of entitlement to 
service connection for PTSD.  The veteran 
and his representative should be notified 
of the decision and provided the 
requisite period of time for a response.

9.  The veteran should be scheduled for 
an appropriate examination(s) for 
opinions as to the current nature and 
severity of his service-connected right 
eye aphakia and the extent to which his 
service-connected disability or 
disabilities interfere with his 
employment or his ability to obtain 
gainful employment.  The claims folder 
must be available to, and reviewed by, 
the examiner(s).  The examiner(s) should 
provide a complete rationale for any 
opinion given and should reconcile the 
opinion with the other medical evidence 
of record.

10.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issues remaining on appeal.  The RO must 
consider all applicable laws and 
regulations, including 38 U.S.C.A. 
§ 1154.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



